
	

114 HR 3350 : Know the CBRN Terrorism Threats to Transportation Act
U.S. House of Representatives
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 3350
		IN THE SENATE OF THE UNITED STATES
		October 21, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require a terrorism threat assessment regarding the transportation of chemical, biological,
			 nuclear, and radiological materials through United States land borders and
			 within the United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Know the CBRN Terrorism Threats to Transportation Act. 2.Terrorism threat assessment (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary of Intelligence and Analysis, shall conduct a terrorism threat assessment of the transportation of chemical, biological, nuclear, and radiological materials through United States land borders and within the United States.
 (b)ConsultationIn preparing the terrorism threat assessment required under subsection (a), the Under Secretary for Intelligence and Analysis shall consult with the Administrator of the Transportation Security Administration, the Commissioner of U.S. Customs and Border Protection, and the heads of other Federal departments and agencies, as appropriate, to ensure that such terrorism threat assessment is informed by current information about homeland security threats.
 (c)DistributionUpon completion of the terrorism threat assessment required under subsection (a), the Under Secretary for Intelligence and Analysis shall disseminate such terrorism threat assessment to Federal partners, including the Department of Transportation and the Department of Energy, and State and local partners, including the National Network of Fusion Centers.
			
	Passed the House of Representatives October 20, 2015.Karen L. Haas,Clerk
